Citation Nr: 0945635	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-23 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1963 to 
May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida which granted service connection for 
multiple sclerosis, effective from June 21, 2004, and 
assigned the regulatory minimum evaluation of 30 percent, but 
deferred evaluation of the disability at issue.  An April 
2007 rating decision continued the 30 percent evaluation.  

In September 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The Board notes that the Veteran's file was transferred from 
the St. Petersburg, Florida RO to the Indianapolis, Indiana 
RO at the Veteran's request.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required. 


REMAND

The Veteran avers that his service-connected multiple 
sclerosis warrants an initial evaluation in excess of 30 
percent.  The Board finds that VA has not fulfilled its duty 
to assist with regard to the claim.  

The Veteran underwent a VA examination in March 2007.  The 
March 2007 VA examination report reflects that the Veteran 
reported that he sees his neurologist, Dr. R. two to three 
times per week.  The VA examiner noted that he had not seen 
any records from Dr. R.  In VA correspondence , dated in July 
2008, VA requested that the Veteran complete and return a VA 
Form 21-4142, Authorization of Release of Information, for 
any private physician or hospital treatment which VA had not 
yet considered.  The claims file does not reflect that the 
Veteran returned such a form.  The duty to assist is not a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board notes, however, that there has been a 
change in circumstance since the March 2007 VA examination.  
In September 2009, VA received a copy of a May 2008 private 
MRI report of the Veteran's brain and brain stem.  The report 
reflects that "diffusion-weighted images demonstrate a 
bright focus of punctuate signal in the right periventricular 
white matter which corresponds to a focus of increased signal 
on FLAIR [fluid-attenuated inversion recovery] and T2-
weighting, which appears larger than on the prior study of 1-
5-2006".  The report also contains an impression that there 
is "plaque in the right periventricular white matter, which 
appears increased in size and intensity as described above."  
These clinical findings, which are subsequent to the March 
2007 VA examination, indicate there may be a potential 
increase in symptoms since the VA examination.  The Veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Therefore, the Board finds that the 
Veteran should be provided with another opportunity, prior to 
a new VA examination, to provide a completed VA Form 21-4142, 
for his treatment records from Dr. R. and a copy of the 
January 5, 2006 MRI report.  The Board notes that the claims 
file contains July 2009 correspondence from Dr. R, which 
reflects that Dr. R has been the Veteran's treating physician 
since 1995; however, no records are associated with this 
correspondence. 

The March 2007 VA examiner opined that the Veteran's symptoms 
are less likely related to a diagnosis of multiple sclerosis.  
The May 2008 MRI report reflects impressions of an "old 
right cerebellar hemisphere infarct, unchanged" and "stable 
pituitary tumor." The Board finds that a VA examiner's 
opinion which considers these findings would be useful in 
helping the Board obtain a more complete picture of the 
Veteran's disability.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him to 
complete and return a provided VA Form 21- 
4142, Authorization and Consent to Release 
Information, for records of all medical 
treatment and/or examination which he has 
received for his multiple sclerosis 
symptoms, since June 21, 2004, to include 
treatment records from Dr. R. and a report 
of the January 5, 2006 MRI. 

After securing any necessary authorization 
or medical releases, the AOJ should 
request and associate with the claims 
file, the reports from all sources 
identified whose records have not 
previously been secured.  Notify the 
Veteran that he may obtain the evidence 
himself and send it to VA.  

2.  Schedule the Veteran for a VA 
examination with the appropriate clinician 
to determine the nature and extent of the 
Veteran's multiple sclerosis disability.  
The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.  
The examiner should discuss the 
relationship and/or effect of the Veteran's 
right cerebellar hemisphere infarction and 
pituitary tumor on his symptoms, and, if 
possible, provide an opinion as to the 
extent his symptoms are related to these 
findings as opposed to a diagnosis of 
multiple sclerosis.

3.  The RO should readjudicate the issue 
on appeal.  If the benefit sought on 
appeal is not granted, the RO should issue 
a supplemental statement of the case and 
provide the Veteran and his attorney with 
an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


